STOCK APPRECIATION RIGHTS AGREEMENT (EMPLOYEE)

This document sets forth the terms of a grant of stock appreciation rights (the
“Award”) granted by Noven Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), pursuant to a Certificate of Stock Appreciation Rights
(“Certificate”) displayed at the website of Smith Barney Stock Plan Services.
The Certificate, which specifies the person to whom the award is granted
(“Grantee”) and other specific details of the grant, and the electronic
acceptance of the Certificate at the website of Smith Barney Stock Plan Services
are incorporated herein by reference.

BACKGROUND

A. Grantee is an employee of the Company.



  B.   In consideration of services to be performed, Company desires to afford
Grantee an opportunity to acquire shares of its common stock in accordance with
Company’s 1999 Long-Term Incentive Plan (the “Plan”) as hereinafter provided.



  C.   Any capitalized terms not otherwise defined herein shall have the meaning
accorded them under the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties, hereto, intending to
be legally bound, agree as follows:

1. Grant of Award. Subject to the terms and conditions of the Plan and this
Grant, Company hereby grants to Grantee the number of stock appreciation rights
(the “Rights”) specified on the Certificate, with each Right bearing the
reference price (the “Reference Price”) specified on the Certificate. The Rights
are granted in respect of the Common Stock, par value $.0001 per share (“Common
Stock”) of the Company.

2. Award Period. The Award may be exercised in accordance with the provisions of
Paragraphs 3, 4 and 5 hereof during the Award Period, which shall begin on the
“Award Date” specified in the Certificate and shall end on the Expiration Date
(as defined in paragraph 4). All rights to exercise the Award shall terminate on
the Expiration Date.

3. Exercisability. Subject to the limitations of the Plan and this Award, the
Award shall be exercisable according to the vesting schedule specified on the
Certificate. An installment of this Award shall not become exercisable on the
otherwise applicable vesting date if the Grantee’s Date of Termination (as
defined in paragraph 8) occurs on or before such vesting date. Notwithstanding
the foregoing provisions of this paragraph 3, the Award shall become exercisable
with respect to all of the Rights (to the extent it is not then otherwise
exercisable) as follows:



  A.   Rights under this Award shall become fully exercisable upon the Grantee’s
Date of Termination, if the Grantee’s Date of Termination occurs by reason of
the Grantee’s death, Disability (as such term is defined in a certain Employment
Agreement between the Company and the Grantee, dated April 29, 2008, (the
“Employment Agreement”)), termination of Grantee’s employment by the Company
without Cause (as such term is defined in the Employment Agreement), non-renewal
by the Company of the Employment Agreement or by reason of termination of
Grantee’s employment by Grantee for Good Reason (as such term is defined in the
Employment Agreement).



  B.   The Award shall become fully exercisable upon a Change in Control (as
defined in the Plan), if the Grantee’s Date of Termination does not occur on or
before the Change in Control.



  C.   The Option may be exercised on or after the Date of Termination only as
to that portion of the Rights as to which it was exercisable immediately prior
to the Date of Termination, or as to which it became exercisable on the Date of
Termination in accordance with this paragraph 3.

4. Expiration. The Award Period shall terminate and this Award shall be
exercisable after the Company’s close of business on the last business day that
occurs prior to the Expiration Date. The “Expiration Date” shall be the earliest
to occur of:

A. the Expiration Date specified on the Certificate;



  B.   if the Grantee’s Date of Termination occurs by reason of death,
Disability or Retirement, the one-year anniversary of such Date of Termination;



  C.   the Grantee’s Date of Termination, if the Grantee’s Date of Termination
occurs as a result of a termination by the Company for Cause (as such term is
defined in the Employment Agreement); or



  D.   if the Grantee’s Date of Termination occurs for reasons other than death,
Disability, Retirement, or the reasons specified in C above, the 90-day
anniversary of such Date of Termination.

5. Method of Exercise. Subject to this Agreement and the Plan, the Award may be
exercised in whole or in part by complying with such procedures as the Committee
may establish or, if no such procedure is established, then by filing a written
notice with the Secretary of the Company at its corporate headquarters prior to
the Company’s close of business on the Expiration Date. Such notice shall
specify the number of Rights the Grantee elects to exercise. The Award shall not
be exercisable if and to the extent the Company determines that such exercise
would violate applicable state or Federal securities laws or the rules and
regulations of any securities exchange on which the Common Stock is traded. If
the Company makes such a determination, it shall use all reasonable efforts to
obtain compliance with such laws, rules or regulations. In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company. Subject to the withholding of applicable payroll, withholding and other
taxes in accordance with Section 6 below, upon the exercise of Rights (or as
promptly thereafter as practicable), the Company shall issue to the Grantee a
number of shares of Common Stock (rounded down to nearest whole number) equal to
the product of (i) the number of Rights exercised multiplied by (ii) the
difference between the Fair Market Value on the date of exercise and the
Reference Price.

6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the Grantee,
and subject to such rules and limitations as may be established by the Committee
from time to time, such withholding obligations may be satisfied through the
surrender of shares of Common Stock which the Grantee already owns, or to which
the Grantee is otherwise entitled under the Plan.

7. Transferability. Except as otherwise provided in the Plan or this paragraph
7, the Rights are not transferable other than as designated by the Grantee by
will or by the laws of descent and distribution, and during the Grantee’s life,
may be exercised only by the Grantee. However, the Grantee, with the approval of
the Committee, may transfer the Rights for no consideration to or for the
benefit of the Grantee’s Immediate Family (including, without limitation, to a
trust for the benefit of the Grantee’s Immediate Family or to a partnership or
limited liability company of which only one or more members of the Grantee’s
Immediate Family hold an interest), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Rights prior to such transfer. The foregoing right
to transfer the Rights shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Rights. The term “Immediate
Family” shall mean the Grantee’s spouse, parents, children, sisters, brothers
and grandchildren (whether by blood, marriage or adoption) and, for this
purpose, shall also include the Grantee.

8. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:



  A.   Date of Termination. The Grantee’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Grantee is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of (a) a transfer of the Grantee between the
Company and a Subsidiary or between two Subsidiaries; (b) the Grantee taking a
leave of absence from the Company or a Subsidiary approved by the Grantee’s
employer, or (c) Grantee ceasing to be employed by the Company or any of its
Subsidiaries but continuing to serve the Company without interruption as an
Outside Director of the Company; provided, however, that in the case of this
clause c, if Grantee thereafter ceases to serve as an Outside Director of the
Company without immediately resuming service as an employee of the Company or
any of its Subsidiaries then Grantee’s “Date of Termination” shall be the first
day on which Grantee no longer serves as an Outside Director. If, as a result of
a sale or other transaction, the Grantee’s employer ceases to be a Subsidiary
(and the Grantee’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the Grantee’s
Date of Termination caused by the Grantee being discharged by the employer.



  B.   Disability. Except as otherwise provided by the Committee, the Grantee
shall be considered to have a “Disability” during the period in which the
Grantee is unable, by reason of a medically determinable physical or mental
impairment, to engage in the duties of Grantee’s employment with the Company,
which condition has, or, in the opinion of an independent physician selected by
the Committee, is expected to have, a duration of not less than 180 days.



  C.   Retirement. “Retirement” of the Grantee shall mean, with the approval of
the Committee, the occurrence of the Grantee’s Date of Termination on or after
the date the Grantee attains age 55.



  D.   Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

9. Forfeiture Provisions.



  A.   Forfeiture of gain and unexercised rights in certain circumstances. If
(a) Grantee’s Date of Termination occurs for any of the reasons specified in
clause C of paragraph 4 of this Award during the twelve months following any
exercise of all or any portion of the Rights, or (b) during the eighteen months
after Grantee’s Date of Termination Grantee violates any non-competition,
confidentiality or other duty or obligation Grantee has to the Company then
(1) this Award shall and all Rights be deemed to have terminated effective as of
the earlier of (A) the Grantee’s Date of Termination and (B) the date on which
Grantee entered into such activity, unless terminated sooner by operation of
another term or condition of this Award or the Plan, and (2) Grantee shall pay
to Company the amount of any gain realized or payment received as a result of
the exercise of this Award during such eighteen month period, as applicable.



  B.   Right of Set-Off. By accepting this agreement, Grantee consents to a
deduction from any amounts the Company owes Grantee from time to time (including
amounts owed to Grantee as wages or other compensation, fringe benefits, or
vacation pay, as well as any other amounts owed to Grantee by the Company), to
the extent of the amounts Grantee owes the Company under paragraph A above.
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount Grantee owes
it, calculated as set forth above, Grantee agrees to pay immediately the unpaid
balance to the Company.



  C.   Committee Discretion. Grantee may be released from its obligations under
paragraphs A and B above only if the Committee (or its duly appointed agent)
determines in its sole discretion that such action is in the best interests of
the Company.

10. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Grantee or benefits deliverable to the Grantee under this
Agreement have not been exercised or delivered, respectively, at the time of the
Grantee’s death, such rights shall, subject to the terms and conditions of the
Plan and this Award, be exercisable by the Designated Beneficiary, and such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Grantee in a writing
filed with the Committee in such form and at such time as the Committee shall
require. If a deceased Grantee fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Grantee, any rights that would have
been exercisable by the Grantee and any benefits distributable to the Grantee
shall be exercised by or distributed to the legal representative of the estate
of the Grantee. If a deceased Grantee designates a beneficiary but the
Designated Beneficiary dies before the Designated Beneficiary’s exercise of all
rights under this Agreement or before the complete distribution of benefits to
the Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan. By accepting this Agreement, the Grantee acknowledges receipt of a copy of
the Plan and of the most recent Prospectus relating to the Plan.

13. Not An Employment Contract. The Award will not confer on the Grantee any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Grantee’s employment or other service at any time.

14. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Grantee, at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

15. No Fractional Shares. In accordance with Section 5 of the Award, shares of
Common Stock to be issued upon exercise of Rights will be determined by rounding
down to the nearest whole number. Except as otherwise determined in writing by
the Committee, no fractional amounts, whether in the form of shares of Common
Stock or cash, will be issued upon exercise of the Rights.

16. No Rights As Shareholder. The Grantee shall not have any rights of a
shareholder with respect to the Rights or any shares of Common Stock issued in
respect thereof, until a stock certificate has been duly issued following
exercise of the Rights as provided herein.

17. Amendment. This Agreement may be amended by written agreement of the Grantee
and the Company, without the consent of any other person.

18. Law Governing. This Award shall be governed in accordance with and governed
by the internal laws of the State of Florida.

19. Receipt of Plan. Grantee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all of the terms and provisions thereof.
Grantee has reviewed the Plan and this Award in their entirety, has had an
opportunity to obtain the advice of counsel and Grantee’s tax advisor prior to
accepting this Award, and fully understands all provisions of the Plan and this
Award.

20. Acknowledgement of Grantee. As a material inducement to Company to grant the
Award to Grantee, Grantee represents and warrants to the Company that Grantee is
not now in violation and has not at any time violated any non-competition,
confidentiality or other duty or obligation Grantee has to the Company.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

COMPANY:

NOVEN PHARMACEUTICALS, INC.

By:_/s/ Jeff Mihm     
Jeff Mihm
Vice President and General Counsel


GRANTEE:

_/s/ Peter Brandt     



    Peter Brandt

(Acceptance designated electronically at
the website of Smith Barney Stock Plan Services)

